                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION

MAEOLA SMITH and
DONELLL SMITH                                                               PLAINTIFFS

v.                                   No. 5:16-cv-283-JM

GENERAL MOTORS CO.                                                          DEFENDANT


                                          JUDGMENT

       Pursuant to the ordered entered this day, the complaint of the plaintiffs is dismissed with

prejudice.

       IT IS SO ORDERED this 20th of June, 2019.


                                             _______________________________
                                             James M. Moody Jr.
                                             United States District Judge
